PER CURIAM:
This claim was submitted upon a duly executed written stipulation to the effect that the respondent is liable for damages in the sum of $132.16, based upon the following facts: On or about November 25, 1979, claimant was operating his vehicle on Amma Road in the vicinity of the Amma Exit of Interstate 79, a highway owned and maintained by the respondent. While proceeding on Amma Road, claimant’s vehicle was forced to cross a small ditch line cut in the pavement parallel to Amma Road, which had been left uncovered and unmarked by respondent. As a result, both left tires on claimant’s vehicle were punctured and damaged beyond repair.
This occurred because of the negligence of the respondent in failing to keep the highway in a reasonably safe condition. This negligence was the proximate cause of the damages suffered by the claimant.
In view of the foregoing, the Court hereby makes an award to the claimant in the amount stipulated.
Award of $132.16.